Filed 7/29/15 P. v. Joya CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B260890

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA410402)
                   v.

JESSE JOYA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Ronald
H. Rose, Judge. Affirmed.


         Adrian K. Panton, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No response by Plaintiff and Respondent.


                                            _____________________
       Defendant Jesse Joya kidnapped his former girlfriend, who had a restraining order
against him, and drove her to his trailer, where he raped her. Once he was arrested, the
victim obtained a second restraining order. Thereafter, defendant made numerous
attempts to contact the victim in order to convince her to recant. He was charged by
information with forcible rape (Pen. Code, § 261, subd. (a)(2)); kidnapping for rape (Pen.
Code, § 209, subd. (b)(1)); four counts of attempting to dissuade a witness (Pen. Code,
§ 136.1, subd. (a)(2)); and nine counts of willful disobedience of a court order (Pen.
Code, § 166, subd. (a)(4)).
       The prosecution and defendant agreed to a negotiated plea, whereby the
information was modified to allege a count of simple kidnapping (Pen. Code, § 207,
subd. (a)), and defendant pleaded no contest to simple kidnapping, four counts of
attempting to dissuade a witness, and two counts of willful disobedience of a court order,
in exchange for a sentence of 11 years and 8 months. Defendant entered the plea and was
convicted and sentenced accordingly.
       Defendant’s sentence consisted of the upper term of 8 years for the kidnapping, 4
consecutive 8-month (1/3 the middle term) sentences for the attempted dissuasion counts,
and 2 consecutive 6-month jail terms for the willful disobedience counts.
       Defendant filed a notice of appeal. He sought a certificate of probable cause to
enable him to challenge his plea, on the grounds he was not properly advised, received
ineffective assistance of counsel, a lack of investigation, needed more time, and he was
pressured by the court and his family to plead guilty. The certificate of probable cause
was denied. On appeal, this court issued an order to show cause why the appeal should
not be dismissed as being taken from a non-appealable order. When it appeared that
defendant may have been challenging his sentence, the order to show cause was vacated.
       On April 22, 2015, defendant’s appointed counsel filed a brief pursuant to People
v. Wende (1979) 25 Cal. 3d 436 (Wende) in which no issues were raised. The brief
included a declaration from counsel that he had reviewed the record and had sent
defendant a letter advising him of counsel’s intention to file a Wende brief and that
defendant could file a supplemental brief if he chose to do so. That same day, this court

                                             2
sent defendant a letter advising him that a Wende brief had been filed and that he had 30
days to submit a brief or letter raising any issues he wished us to consider.
       Defendant did not file a supplemental brief. However, on February 27, 2015,
defendant filed a petition for writ of habeas corpus, setting forth the following issues:
(1) ineffective assistance of counsel; (2) the court unfairly pressured him to take the
plea; and (3) insufficient factual basis for the charges against him.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (Wende, supra,
25 Cal. 3d 436.) Each issue raised by defendant relates to the validity of the plea, not the
sentence, and therefore cannot be pursued without a certificate cause. (People v. Sem
(2014) 229 Cal. App. 4th 1176, 1186.)

                                      DISPOSITION

       The judgment is affirmed.




                                                  OHTA, J.*
WE CONCUR:



              BIGELOW, P. J.



              GRIMES, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                              3